MEMORANDUM **
Sergio Carreno appeals from the 57-month sentence imposed following his jury-trial conviction for conspiracy, in violation of 18 U.S.C. § 371, and trafficking in motor vehicles with altered identification numbers, in violation of 18 U.S.C. § 2321. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Carreno first contends that the district court plainly erred by failing to provide notice that it intended to apply an upward adjustment for his role in the offense, pursuant to U.S.S.G. § 3Bl.l(c). We conclude that Carreno has not established that any error affected his substantial rights. See United States v. Olano, 507 U.S. 725, 734, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993).
Carreno also contends that the district court erred by applying the two-level aggravating role adjustment. We find no clear error. See United States v. Maldonado, 215 F.3d 1046, 1051 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.